internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-123495-00 date date controlled b target holdco b1 date b date c this letter responds to your date request that we further supplement our letter_ruling dated date plr-121425-98 the original letter_ruling as supplemented by our letter rulings dated date plr- date plr-102442-00 date plr-102440-00 date plr-104655-00 date plr-105635-00 and date plr-115079-00 together the prior letter rulings capitalized terms not defined in this letter retain the meanings assigned them in the original letter_ruling the prior letter rulings address certain federal_income_tax consequences of the distributions by distributing of the stock of controlled a and controlled b and related transactions the distributions were consummated on date b facts publicly traded target is a state x corporation that has outstanding and will have outstanding at the time of the transactions described below i common_stock ii compensatory stock_options convertible into target common_stock and iii debentures convertible into target common_stock i ii and iii together target securities and the holders of target securities target equity holders target also has an employee_stock_purchase_plan in effect plr-123495-00 as a result of certain developments since the distributions including the appreciation of controlled b stock by more than percent controlled b proposes to acquire target to this end controlled b and target entered into an agreement and plan of merger on date c a date that is more than six months after the distributions under which target will merge with and into controlled b in a transaction that controlled b believes will qualify as a reorganization described in sec_368 of the internal_revenue_code and potentially sec_368 the merger in the merger the stockholders of target will receive a combination of cash and controlled b common_stock all or a part of the target debentures will be converted into target common_stock before the merger any unconverted target debentures will be assumed by controlled b and will become convertible into the same combination of cash and controlled b common_stock that is being issued to stockholders of target in the merger the debenture assumption in connection with the merger compensatory options to acquire target stock at the election of each holder will be converted into either options to acquire controlled b common_stock or a combination of cash and controlled b common_stock target's employee_stock_purchase_plan will be terminated before the merger and amounts that are allocated to the accounts of participants at the election of each participant will be used to purchase target common_stock at a discount or returned to the participant based on the amount of controlled b common_stock target common_stock and target debentures outstanding on date c and assuming that all target debentures are converted into target common_stock before the merger the controlled b common_stock to be issued to target shareholders in the merger will represent more than percent of the total number of shares of controlled b common_stock outstanding immediately following the merger the actual percentage of controlled b common_stock to be issued in the merger may vary depending on among other things the number of shares of controlled b common_stock and target common_stock outstanding at that time before the merger holdco b1 will merge with and into controlled b in a transaction that controlled b believes will qualify as a liquidation described in sec_332 and sec_337 the liquidation representations controlled b makes the following representations a controlled b and target or any potential acquirer of controlled b or any of their respective controlling shareholders did not discuss the merger or a similar acquisition before the distributions or within six months thereafter b there was an identifiable unexpected change in market or business plr-123495-00 conditions occurring after the distributions that resulted in the merger that was unexpected at the time of the distributions distributing makes the following representations c distributing and target or any potential acquirer of controlled b or any of their respective controlling shareholders did not discuss the merger or a similar acquisition before the distributions or within six months thereafter d the distributions were motivated in whole or substantial part by a corporate business_purpose within the meaning of sec_1_355-2 other than a business_purpose to facilitate the merger or a similar acquisition of controlled b e the distributions would have occurred at approximately the same time and in similar form regardless of the merger or a similar acquisition distributing reaffirms the following representation that appears in the original letter_ruling fff the distributions are carried out for the following corporate business purposes to enable each controlled_corporation to i attract motivate and retain key management and other employees by adopting separate esops and providing compensation packages that include other equity incentives tied directly and exclusively to the stock of the controlled_corporation and ii solve operational problems inherent in the current corporate structure and enhance the controlled corporation's performance and earnings by permitting its management to focus attention on smaller strategically aligned markets and adopt strategies and pursue objectives that are appropriate to the unique characteristics and needs of local communities within those markets the distributions are motivated in whole or substantial part by one or more of these corporate business purposes distributing reaffirms the following representation that appears in the original letter_ruling modified as set forth below ppp provided the service rules as the taxpayer requests neither distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of the distributing_corporation or either controlled_corporation entitled to vote or stock possessing percent or more of the total value of all classes of stock of the distributing_corporation or either controlled_corporation within the meaning of sec_355 rulings plr-123495-00 based solely on the information submitted in the original and supplemental ruling requests and the representations set forth above we rule as follows regardless of whether target is a predecessor to controlled b under sec_355 none of i any acquisition of target securities before the merger ii the debenture assumption iii any acquisition of controlled b common_stock pursuant to the conversion of debentures following the merger iv the acquisition of controlled b common_stock by target equity holders in connection with the merger v the acquisition of options to acquire controlled b common_stock by holders of options to acquire target stock in connection with the merger or vi the exercise of options to acquire controlled b common_stock that are received by former holders of options to acquire target stock in connection with the merger will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distributions the consummation of the proposed transactions described above and the additional information and representations contained in the supplemental ruling_request will not adversely affect the prior letter rulings and the prior letter rulings retain full force and effect caveats we express no opinion about the tax treatment of the transactions described above under any provisions of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the transactions that is not specifically covered by the above rulings in particular no opinion is expressed about the tax effect of the merger and the liquidation that is not specifically covered by the above rulings procedural matters this supplemental ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the prior letter rulings should attach copies of those rulings and this supplemental ruling to the taxpayer's federal_income_tax return for the taxable_year in which the transactions covered by these rulings are completed plr-123495-00 under a power_of_attorney on file in this office a copy of this supplemental letter will be forwarded to each of your authorized representatives sincerely associate chief_counsel corporate by _____________________ wayne t murray senior technician reviewer branch
